DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2022 has been entered.
Status of Objections and Rejections
The objection to drawings has been withdrawn in view of Applicant’s amendment.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Objections
Claim(s) 2 and 6-7 are objected to because of the following informalities:
Claim 2, line 2: “can be performed” should be “is performed”
Claim 6, lines 2-3: “a cyclic voltammetry” should be “cyclic voltammetry”
Claim 7, lines 8-9: “to obtain aqueous or hydroalcoholic liquid-food pH values varying from 2 to 5.5” should be “to obtain aqueous or hydroalcoholic liquid-food solutions with pH values varying from 2 to 5.5”
Claim 7, lines 13-14: “said aqueous or hydroalcoholic liquid-foods having different pH values” should be “said aqueous or hydroalcoholic liquid-food solutions having different pH values”
Claim 7, lines 16-17: “the pH value of the aqueous or hydroalcoholic liquid-foods” should be “the pH values of the aqueous or hydroalcoholic liquid-food solutions”
Claim 7, lines 17-18: “the position of the peak of reduction of the gold oxides” should be “the position of peak of the reduction of gold oxides” for consistency
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo (M. A. Baldo, Voltammetric Determination of Free Sulfur Dioxide in Wines Using Platinum and Gold Disc Microelectrodes, Analyst, 1994(119), page 1239-44) in view of Hampp (U.S. 5,783,056), and further in view of Anne (A. Anne, et al., Terminal Attachment of Polyethylene Glycol (PEG) Chains to a Gold Electrode Surface. Cyclic Voltammetry Applied to the Quantitative Characterization of the Flexibility of the Attached PEG Chains and of Their Penetration by Mobile PEG Chains, Macromolecules 2002(35), page 5578-86), supported by Douglass (E. F. Douglass, Effect of Electrode Roughness On the Capacitive Behavior of Self-Assembled Monolayers, Anal. Chem. 2008(80), page 7670-77) as an evidence for claim 1.
Regarding claim 1, Baldo teaches an electrochemical method for the detection and/or quantification of sulphur dioxide (SO2) in its non-complexed forms called "free" in an aqueous or hydroalcoholic liquid-food (Title: voltammetric determination of free sulfur dioxide in wines), comprising:
a) the introduction in the liquid-food of a measurement electrode (page 1240, Col. 1, para. 5, lines 1-4: for the analysis of the wine samples, a wine was transferred into the electrochemical cell; thus the measurement electrode in the electrochemical cell must be introduced into the wine) of which the active surface in contact with the liquid-food is entirely in gold (page 1239, Col. 2, para. 2, lines 4-6: in this work, a voltammetric procedure is presented for determining free SO2 in wines based on its oxidation on gold microelectrodes; thus the active surface of the measurement electrode in contact with the wine is deemed to be entirely in gold), 
b) the measurement of the variation of the current (Fig. 5: indicating voltammetric curves with current variations) produced by the oxidisation of the free SO2 present in the liquid-food (page 1239, Col. 2, para. 2, lines 5-6: determining free SO2 in wines based on its oxidation), during potential scanning by cyclic voltammetry (Fig. 5: indicating the cyclic voltammetric curves are recorded during a potential scanning).

Baldo does not explicitly disclose the measurement electrode has a porous microstructure.
However, Hampp teaches a n electrochemical enzyme biosensor comprising noble metal electrodes ([Abstract] lines 1-2), which have a microtexture rich in surface pores ([Abstract] lines 4-5).  Particularly good results are achieved if the microporous noble metal electrodes are made of gold (Col. 2, lines 34-35).  The special microtexture, rich in surface pores, of the noble metal electrodes results in the electrode having catalytic properties which manifest themselves in a drastic reduction of the overpotential for the oxidation (Col. 2, lines 25-28).  For example, Fig. 1 and 1a show the cyclic voltammograms of (a) a microporous thick-film gold electrode and (b) a commercially available planar gold electrode polished to mirror brightness (Col. 4, lines 34-37; Fig. 1: indicating the current peak of CV for the microporous gold electrode).  In addition, Fig. 2 shows the long-term stability of a microporous gold electrode (Fig. 2; Col. 4, lines 40-41). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by substituting its measurement electrode, i.e., gold electrode, with the microporous gold electrode as taught be Hampp because the microtexture of the gold electrode results in catalytic properties and drastically reduces the overpotential for the oxidation (Col. 2, lines 25-28) and has long-term stability (Fig. 2; Col. 4, lines 40-41). 

Baldo does not explicitly disclose the measurement electrode has a Rtheo ratio between its developed surface area (Adev) and its apparent surface area (Aapp) greater than 3.
However, Anne teaches evaluation of the Effective Surface Area (Seff) of a gold disk electrode (page 5579, Col. 1, para. 4, lines 1-2).  The effective surface area Seff was evaluated by integration of the area delimited by the cathodic peak resulting from the reduction of the monolayer of gold oxide (AuO) to gold metal (page 5579, Col. 1, para. 4, lines 2-5).  The calculated Seff = (4.0                        
                            ±
                        
                    0.5) x 10-4 cm2, which corresponds to a roughness factor of ca. 3.0 (page 5579, Col. 1, para. 4, lines 10-11).  As evidenced by Douglass, a roughness factor for each electrode was determined from the ratio of the true area to the geometric area (Douglass, [Abstract] lines 4-6).  Thus, the roughness factor is the same as the claimed Rtheo ratio between its developed surface area (Adev) and its apparent surface area (Aapp), and Anne teaches the Rtheo ratio equal to 3.0.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo by adjusting the Rtheo ratio greater than 3 as taught by Anne because 3 is a suitable roughness factor for gold measurement electrode.  Furthermore, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.05(I).

Regarding claim 3, Baldo teaches the liquid-food is wine (Title: voltammetric determination of free sulfur dioxide in wines).
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo in view of Hampp and Anne, and further in view of Schneider (M. Schneider, Determination of the wine preservative sulphur dioxide with cyclic voltammetry using inkjet printed electrodes, Food Chemistry 2014(159), page 428-32).
Regarding claim 2, Baldo, Hampp, and Anne discloses all limitations of claim 1 as applied to claim 1.  Baldo, Hampp, and Anne do not explicitly disclose at step b), the potential scanning can be performed between +0.1 V and +1.9 V.
However, Baldo teaches the potential scanning range is between 0 V and 1.5 V (Fig. 5), which overlaps the claimed potential scanning range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by adjusting the potential scanning range as the claimed range because the claimed potential scanning range is a suitable range for cyclic voltammetric measurement.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Baldo, Hampp, and Anne do not explicitly disclose using an Ag/AgCl reference electrode.
However, Schneider teaches the determination of the wine preservative sulphur dioxide with cyclic voltammetry (title), using a Ag/AgCl reference electrode (page 430, Col. 1, para. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by substituting the reference electrode with the Ag/AgCl reference electrode as taught by Schneider because Ag/AgCl reference electrode is suitable for cyclic voltammetry measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Further, the suggestion for using a Ag/AgCl reference electrode would have been that Ag/AgCl is a suitable material for being the reference electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Baldo, Hampp, and Anne do not explicitly disclose at step b), the potential scanning is at potential scanning speeds comprised between 1 mV.s-1 and 10,000 mV.s-1.
However, Baldo teaches at step b), the potential scanning speed is 10 mV.s-1 (Fig. 5), which lies in the claimed potential scanning speed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by adjusting the potential scanning speed within the claimed range because the claimed potential scanning speeds are suitable for cyclic voltammetry measurements.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Regarding claim 6, Baldo, Hampp, and Anne disclose all limitations of claim 1 as applied to claim 1.  Baldo further discloses prior to step b), a step b1) of potential scanning in the aqueous or hydroalcoholic food-liquid during a cyclic voltammetry performed without a measurement of the current variation in the aqueous or hydroalcoholic food-liquid in which the free SO2 are to be detected and/or quantified, and wherein the detection and/or quantification of the free SO2 is carried out without prior cleaning of the measurement and reference electrodes (Col. 1240, Col. 1, para. 4, lines 5-9: in order to improve the repeatability of measurements, an electrochemical pretreatment step to activate the electrode surface was performed by cycling the potential, directly in the sample solution, three or four times between -0.15 and +1.5 V; here since Baldo does not teach prior cleaning of the measurement and reference electrodes, it is deemed that prior cleaning steps are not performed).

Baldo, Hampp, and Anne do not explicitly disclose the potential scanning performed between +0.1 V and +1.5 V.
However, Baldo teaches the potential scanning range is between 0 V and 1.5 V (Fig. 5), which overlaps the claimed potential scanning range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by adjusting the potential scanning range as the claimed range because the claimed potential scanning range is a suitable range for cyclic voltammetry measurements.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Baldo, Hampp, and Anne do not explicitly disclose using an Ag/AgCl reference electrode.
However, Schneider teaches the determination of the wine preservative sulphur dioxide with cyclic voltammetry (title), using a Ag/AgCl reference electrode (page 430, Col. 1, para. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by substituting the reference electrode with the Ag/AgCl reference electrode as taught by Schneider because Ag/AgCl reference electrode is suitable for cyclic voltammetry measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Further, the suggestion for using a Ag/AgCl reference electrode would have been that Ag/AgCl is a suitable material for being the reference electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Baldo, Hampp, and Anne do not explicitly disclose the step b1) of potential scanning is at potential scanning speeds comprised between 1 mV.s-1 and 10,000 mV.s-1.
However, Baldo teaches at step b), the potential scanning speed is 10 mV.s-1 (Fig. 5), which lies in the claimed potential scanning speed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by adjusting the same potential scanning speed in step b1) as that in the measurement step b) because 10 mV.s-1 is a suitable potential scanning speed for operating cyclic voltammetry.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo in view of Hampp and Anne, and further in view of Zhang (CN 101104940, using a machine translation for citation).
Regarding claim 5, Baldo, Hampp, and Anne disclose all limitations of claim 1 as applied to claim 1.  Baldo, Hampp, and Anne do not explicitly disclose the Rtheo ratio of the measurement electrode is 4.9 or greater (claim 5) or the Rtheo ratio of the measurement electrode is 11.4 or greater (claim 12).
However, Zhang teaches preparation of gold electrode with nanopore structure by electrochemical alloy/dealloying method (page 1, para. 1, lines 1-2).  The de-alloying method can form a porous structure on the surface of the metal, which fundamentally improves the effective response area of the gold electrode (page 1, para. 3, lines 5-7).  The electrochemical alloy/de-alloying method is a process of electroplating zinc to form zinc with the matrix gold, and then through the anode potential scanning, the zinc in the alloy is dissolved to achieve de-alloying, and the treated gold electrode has a roughness of up to 560 (page 2, last para., lines 1, 7-11).  Thus, Zhang teaches the Rtheo ratio of the measurement electrode is up to 560.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by adjusting the Rtheo ratio of the measurement electrode within the claimed ranges because they are suitable Rtheo ratio for preparing a gold electrode for analysis and catalysis (page 1, para. 3, line 1).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldo in view of Hampp and Anne, and further in view Lafitte (U.S. Patent Pub. 2011/0162977), Yang (U.S. 6,306,284), and Schneider.
Regarding claim 7, Baldo, Hampp, and Anne disclose all limitations of claim 1 as applied to claim 1.  Baldo further discloses prior to step b), a step b2) of establishing an abacus (page 1242, Col. 2, para. 5, line 5: a calibration graph obtained with the synthetic standards) for the free SO2 content to be determined by interpolating the limiting current on a calibration graph obtained with the synthetic standards (page 1242, Col. 2, para. 5, lines 3-5), by: - introducing, the measurement electrode in the aqueous or hydroalcoholic-food (page 1240, Col. 1, para. 5, lines 1-4: for the analysis of the wine samples, a wine was transferred into the electrochemical cell; page 1243, Col. 1, para. 2, lines 1-3: Moreover, the pH of the synthetic samples must be identical with that of the wine examined in order to keep the ratio between the different forms of sulfite constant).

Baldo, Hampp, and Anne do not explicitly disclose the abacus providing the pH value of the aqueous or hydroalcoholic liquid-food as a function of the position of the peak of reduction of the gold oxides during potential scans by measuring the variation of the position of peak produced by the reduction of gold oxides by cyclic voltammetry performed in said aqueous or hydroalcoholic liquid-foods having different pH values, drawing curves providing the pH value of the aqueous or hydroalcoholic liquid-foods as a function of the position of the peak of reduction of the gold oxides.
However, Lafitte teaches a calibration-free pH sensor ([0113] line 2), in which the electrode was placed in buffer solutions of pH 1.0, 2.0, 5.0, 5.9, 7.0, 8.1, 9.0, and 9.9 at ambient temperature ([0113] lines 2-4).  Since the first voltammetric wave due to the oxidation of the hydroxylamine at lower potentials was pH sensitive ([0113] lines 8-10), a corresponding plot of the variation in they hydroxylamine peak potential can be made (Fig. 10B; [0113] lines 12-15).  From the linear response over the entire pH range, the pH can be determined ([0113] lines 15; [0114] lines 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by substituting the calibration graph with the one providing the pH value as a function of the position of the peak during potential scans by cyclic voltammetry at different pH values as taught by Lafitte because this calibration graph would provide a means to determine pH value that is a critical parameter in the method of Baldo.  Use of known technique to improve similar methods in the same way is prima facie obvious. MPEP 2141(III)(C).  Further, the combined Baldo, Hampp, Anne, and Lafitte would necessarily result in the abacus (i.e., the calibration curve) providing the pH value of the liquid-food solutions as a function of the peak of reduction of the gold oxides, i.e., the reduction reaction in the combined method of Baldo, Hampp, and Anne, during potential scans at different pH values of these liquid-food solutions.  As a result, the combined calibration based on pH value would be based on the measured variation of the position of peak produced by the reduction of gold oxides by cyclic voltammetry in a curve providing a function of pH value versus the position of the reduction peak.

Baldo, Hampp, Anne, and Lafitte do not explicitly disclose aqueous or hydroalcoholic liquid-food pH values varying from 2 to 5.5.
However, Lafitte teaches the standard buffer solution of pH 1.0, 2.0, 5.0, 5.9, 7.0, 8.1, 9.0 and 9.9 ([0113] lines 2-3) for construction of a calibration curve based on a function of the position of the peak during the potential scan with increasing pH value (Fig. 10).  Thus, Lafitte teaches the standard solutions having a pH varying from 1.0 to 9.9 ([0113] lines 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, Anne, and Lafitte by adjusting aqueous or hydroalcoholic liquid-food solutions having a pH varying from 2 to 5.5 as claimed because that pH range is suitable range of standard solutions for establishing the abacus to provide the calibration range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

Baldo, Hampp, Anne, and Lafitte do not explicitly disclose adding variable quantities of acid or base in the aqueous or hydroalcoholic liquid-food in order to obtain aqueous or hydroalcoholic liquid-food pH values within the claimed range.
However, Yang teaches an acid dispenser or a base dispenser is used to dispense either an acid or a base into the pH adjustment tank for adjusting the pH value of the aqueous solution to within a desirable rang (Yang, [Abstract] lines 7-10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, Anne, and Lafitte by adding variable quantities of acid or base to adjust pH value of the solutions having different pH values as taught by Yang because acid and base are suitable to be used to adjust pH value of the aqueous solution to within a desirable rang (Yang, [Abstract] lines 7-10), in which an acid would be added to decrease the pH value while a base would be added to increase the pH value.

Baldo, Hampp, and Anne do not explicitly disclose using an Ag/AgCl reference electrode.
However, Schneider teaches the determination of the wine preservative sulphur dioxide with cyclic voltammetry (title), using a Ag/AgCl reference electrode (page 430, Col. 1, para. 5, line 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by substituting the reference electrode with the Ag/AgCl reference electrode as taught by Schneider because Ag/AgCl reference electrode is suitable for cyclic voltammetry measurements.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Further, the suggestion for using a Ag/AgCl reference electrode would have been that Ag/AgCl is a suitable material for being the reference electrode and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Baldo, Hampp, and Anne do not explicitly disclose the potential scanning speeds comprised between 1 mV.s-1 and 10,000 mV.s-1.
However, Baldo teaches at step b), the potential scanning speed is 10 mV.s-1 (Fig. 5), which lies in the claimed potential scanning speed range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Baldo, Hampp, and Anne by utilizing the same potential scanning speed in step b2) as that in the measurement step b) because 10 mV.s-1 is a suitable potential scanning speed for operating cyclic voltammetry.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-7 have been considered but are unpersuasive in light of new grounds for rejection.
Applicant argues Baldo, Anne, and Douglass each teach away from a porous surface (page 7, para. 2, line 2).  Specifically, Applicant argues that Baldo discloses the gold wire electrode is polished (page 7, para. 3, line 1); Anne discloses disc or flat gold electrodes are polished to mirror finishes (page 7, para. 4, line 1); and Douglass also discloses polishing its electrodes (page 7, para. 5, line 1).  These arguments are unpersuasive because none of the cited references teaches the polishing would reduce surface roughness of the gold electrode because the porous microstructure of the electrode would provide surface roughness.  In the instant rejection, the prior art, Hampp, is now relied on to teach the gold (Col. 2, lines 34-35) electrode has a microtexture rich in surface pores having catalytic properties (Hampp, [Abstract] lines 4-5), which manifest themselves in a drastic reduction of the overpotential for the oxidation (Col. 2, lines 25-28) and long-term stability of a microporous gold electrode (Fig. 2; Col. 4, lines 40-41).  Thus, the combination of cited references would provide reasonable expectation of success by using gold electrode having porous microstructure and the Rtheo ratio greater than 3 in the claimed method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795